Matter of DeWolf v Wayne County (2022 NY Slip Op 00539)





Matter of DeWolf v Wayne County


2022 NY Slip Op 00539


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


18 CA 21-01069

[*1]ANDREW DEWOLF, PETITIONER-APPELLANT,
vWAYNE COUNTY, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


ANDREW DEWOLF, PETITIONER-APPELLANT PRO SE. 
HANCOCK ESTABROOK, LLP, SYRACUSE (JAMES P. YOUNGS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Wayne County (Richard M. Healy, A.J.), entered May 6, 2021 in a proceeding pursuant to CPLR article 75. The order and judgment, among other things, denied petitioner's motion seeking leave to renew or reargue. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Matter of Rochester Genesee Regional Transp. Auth. v Stensrud, 162 AD3d 1495, 1495 [4th Dept 2018], lv dismissed 35 NY3d 950 [2020]) and the order is affirmed without costs.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court